  Case 20-06776       Doc 52     Filed 11/17/20 Entered 11/17/20 11:09:05           Desc Main
                                   Document     Page 1 of 9



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                     )
IN RE:                                               )
Sharonette & Nicholas Wiggins                        )      Bankruptcy No. 20 B 06776
                                                     )      Chapter 13
                                                     )
                               Debtors               )      Judge LaShonda A. Hunt
                                                     )
                                                     )

 TO: See attached list

 PLEASE TAKE NOTICE that on December 11, 2020, at 10:15 a.m., I will appear
 telephonically before the Honorable LaShonda A. Hunt, or any judge sitting her place,
 and present the attached Motion to Modify Confirmed Plan, a copy of which is hereby served
 upon you.

 This motion will be presented and heard telephonically using AT&T Teleconference. No
 personal appearance in court is necessary or permitted. To appear and be heard
 telephonically on the motion, you must call in to the hearing using the following
 information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

 If you object to this motion and want it called on the presentment date above, you must
 file a Notice of Objection no later than two (2) business days before that date. If a Notice
 of Objection is timely filed, the motion will be called on the presentment date. If no
 Notice of Objection is timely filed, the court may grant the motion in advance without a
 hearing.

                                 CERTIFICATE OF SERVICE

         I, David P. Lloyd, an attorney, certify that I caused a copy of the foregoing Notice and
Motion to be served on the parties listed on the attached service list, by electronic notice where
indicated, or by first class mail by depositing with the United States Postal Service, LaGrange,
Illinois, postage prepaid, prior to 5:00 P.M., this 16th day of November, 2020.


                                             ______/s/ David P. Lloyd      ________
                                                   David P. Lloyd
 Case 20-06776      Doc 52    Filed 11/17/20 Entered 11/17/20 11:09:05       Desc Main
                                Document     Page 2 of 9




Mailing Information for Case 20-06776
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email
notice/service for this case.
   •   Cari A Kauffman ckauffman@sormanfrankel.com,
       dfrankel@sormanfrankel.com
   •   David P Lloyd      courtdocs@davidlloydlaw.com
   •   Gerald Mylander        mcguckin_m@lisle13.com
   •   Dana N O'Brien dana.obrien@mccalla.com,
       NDistrict@mccalla.com,mccallaecf@ecf.courtdrive.com
   •   Glenn B Stearns       stearns_g@lisle13.com
   •   Toni Townsend toni.townsend@mccalla.com,
       northerndistrict@mccalla.com,mccallaecf@ecf.courtdrive.com
                  Case 20-06776   Doc 52     Filed 11/17/20            Entered 11/17/20 11:09:05      Desc Main
Label Matrix for local noticing            Capital One Auto Finance,Page
                                                Document             a division
                                                                           3 of of9 Capi   PRA Receivables Management, LLC
0752-1                                     4515 N Santa Fe Ave. Dept. APS                  PO Box 41021
Case 20-06776                              Oklahoma City, OK 73118-7901                    Norfolk, VA 23541-1021
Northern District of Illinois
Eastern Division
Tue Nov 17 10:47:10 CST 2020
U.S. Bankruptcy Court                      ACL Laboratories                                Ameren Illinois
Eastern Division                           P.O. Box 27901                                  c/o Online Information Services
219 S Dearborn                             Milwaukee, WI 53227-0901                        PO Box 1489
7th Floor                                                                                  Winterville, NC 28590-1489
Chicago, IL 60604-1702

AmeriCash Loans, LLC                       Armor Systems Corporation                       Ashley Stewart
c/o Midal Law Group LLP                    1700 Kiefer Drive                               PO Box 659705
Chicago, IL 60664                          Suite 1                                         San Antonio, TX 78265-9705
                                           Zion, IL 60099-5105


Associated General Surgeons                Associated General Surgeons, SC                 Bankcard Services
1879 N. Neltnor Blvd., #224                1879 N. Neltnor Blvd., #224                     PO Box 4477
West Chicago, IL 60185-5932                West Chicago, IL 60185-5932                     Manhattan, IL 60442-2060



Barclays Bank Delaware                     Best Source Credit Uni                          Capital One
Attn: Correspondence                       1054 W. Huron St.                               Attn: Bankruptcy
Po Box 8801                                Waterford, MI 48328-3730                        Po Box 30285
Wilmington, DE 19899-8801                                                                  Salt Lake City, UT 84130-0285


Capital One Auto Finance                   Capital One Auto Finance,                       Capital One Auto Finance, a division of
Attn: Bankruptcy                           a division of Capital One NA                    AIS Portfolio Services, LP
Po Box 30285                               4515 N Santa Fe Ave. Dept. APS                  4515 N Santa Fe Ave. Dept. APS
Salt Lake City, UT 84130-0285              Oklahoma City, OK 73118-7901                    Oklahoma City, OK 73118-7901


Capital One Bank (USA), N.A.               (p)CHOICE RECOVERY INC                          Comenity - Carson’s
by American InfoSource as agent            1550 OLD HENDERSON ROAD                         PO Box 659813
4515 N Santa Fe Ave                        STE 100                                         San Antonio, TX 78265-9113
Oklahoma City, OK 73118-7901               COLUMBUS OH 43220-3662


Comenity - HSN                             Comenity - Lane Bryan                           Comenity - New York & Co.
PO Box 659707                              PO Box 659278                                   PO Box 659728
San Antonio, TX 78265-9707                 San Antonio, TX 78265-9728                      San Antonio, TX 78265-9728



Comenity - Pier 1 Imports                  Comenity Bank/Ashley Stewart                    Comenity Bank/Carsons
PO Box 659617                              Attn: Bankruptcy                                Attn: Bankruptcy
San Antonio, TX 78265-9617                 Po Box 182125                                   Po Box 182125
                                           Columbus, OH 43218-2125                         Columbus, OH 43218-2125


Comenity Bank/Lane Bryant                  Comenity Bank/Pier 1                            Comenity Bank/Torrid
Attn: Bankruptcy                           Attn: Bankruptcy                                Attn: Bankruptcy
Po Box 182125                              Po Box 182125                                   Po Box 182125
Columbus, OH 43218-2125                    Columbus, OH 43218-2125                         Columbus, OH 43218-2125
                  Case 20-06776   Doc 52     Filed 11/17/20            Entered 11/17/20 11:09:05     Desc Main
Comenity Capital Bank/HSN                  Comenitybank/New
                                                Document    York Page 4 of 9              Credit One Bank
Attn: Bankruptcy Dept                      Attn: Bankruptcy                               Attn: Bankruptcy Department
Po Box 182125                              Po Box 18215                                   Po Box 98873
Columbus, OH 43218-2125                    Columbus, OH 43218                             Las Vegas, NV 89193-8873


Credit One Bank                            David Woodward, M.D., FACS                     Dept of Ed / Navient
PO Box 60500                               Associated General Surgeons, SC                Attn: Claims Dept
City of Industry, CA 91716-0500            25 N. Winfield Rd., Ste. 520                   Po Box 9635
                                           Winfield, IL 60190-1379                        Wilkes Barr, PA 18773-9635


(p)DSNB MACY S                             Diamond Resorts                                Diamond Resorts International
CITIBANK                                   Liki Tiki Village II                           Isle of Bali II Condominum Assoc.
1000 TECHNOLOGY DRIVE MS 777               17777 Bali Blvd.                               10600 W Charleston Blvd.
O FALLON MO 63368-2222                     Winter Garden, FL 34787-9400                   Las Vegas, NV 89135-1014


Ditech Financial                           Ditech Financial LLC                           Ditech Financial LLC
c/o Laura Harroun                          Attn: Bankruptcy                               PO Box 7153
1 N. Dearborn, Ste. 1200                   Po Box 6172                                    Pasadena, CA 91109-7153
Chicago, IL 60602-4337                     Rapid City, SD 57709-6172


Downers Grove Fire                         Dress Barn - Capital One NA                    Drs. Perlaman, Klenetsky & Simcox
c/o Northwest Collectors Inc.              c/o Portfolio Recovery Associates              1126 Westgate St.
3601 Algonquin Rd., Suite 232              PO Box 12914                                   Surgery LTD
Rolling Meadows, IL 60008-3106             Norfolk, VA 23541-0914                         Oak Park, IL 60301-1008


DuPage Medical Group                       DuPage Medical Group                           DuPage Medical Group
15921 Colections Center Drive              15921 Collections Center Dr.                   c/o Merchants Credit Guide
Chicago, IL 60693-0159                     Chicago, IL 60693-0159                         Chicago, IL 60606



Dupage Medical Group                       Dupage Medical Group                           Dupage Medical Group c/o
c/o Merchant’s Credit Guide                c/o Merchants Credit Guide                     Merchants Credit Guide Co.
223 W. Jackson Blvd., #700                 223 W. Jackson Blvd.                           223 W. Jackson Blvd., Suite 900
Chicago, IL 60606-6914                     Chicago, IL 60606-6908                         Chicago, IL 60606-6912


Edward Hospital                            First Premier Bank                             Future Pay Inc.
PO Box 4207                                Attn: Bankruptcy                               PO Box 17634
Carol Stream, IL 60197-4207                Po Box 5524                                    Salt Lake City, UT 84117-0634
                                           Sioux Falls, SD 57117-5524


GI Partners of Illinois                    Genesis Bankcard Services                      Hunter Warfield
2720 S. River Rd., Ste. 130                Attn: Bankruptcy Department                    4620 Woodland Corp. Blvd.
Des Plaines, IL 60018-4110                 Po Box 4477                                    Tampa, FL 33614-2415
                                           Beaverton, OR 97076-4401


IICRDPNR-Integrrated Imaging               (p)ILLINOIS DEPARTMENT OF REVENUE              Illinois Dept. of Revenue
Consultants PLLC                           BANKRUPTCY UNIT                                Linebarger Googan Blair & Sampson
PO Box 95040                               PO BOX 19035                                   PO Box 06140
Chicago, IL 60694-5040                     SPRINGFIELD IL 62794-9035                      Chicago, IL 60606-0140
                  Case 20-06776       Doc 52     Filed 11/17/20            Entered 11/17/20 11:09:05     Desc Main
Illinois Dept. of Revenue                      Internal Revenue ServicePage 5 of 9
                                                    Document                                  Internal Revenue Service
c/o GC Services Limited Partnership            Centralized Insolvency Operations              Kansas City, MO 64999-0202
PO Box 79                                      P.O. Box 7346
Elgin, IL 60121-0079                           Philadelphia, PA 19101-7346


Jeffrey H. Hemrbough, DDS., MS                 LTD Financial Srvc                             LVNV Funding, LLC
120 Oakbrook Center, Ste. 714                  Attn: Bankruptcy                               Resurgent Capital Services
Oak Brook, IL 60523-1831                       3200 Wilcrest Dr, Ste 600                      PO Box 10587
                                               Houston, TX 77042-6000                         Greenville, SC 29603-0587


Law Offices of Colleen McLaughlin              Linebarger Goggan Blair & Sampson,             MERRICK BANK
1751 S. Naperville Rd.                         PO box 06140                                   Resurgent Capital Services
Wheaton, IL 60189-5896                         Chicago, IL 60606-0140                         PO Box 10368
                                                                                              Greenville, SC 29603-0368


Massey’s                                       Masseys                                        Merchants? Credit Guide Co.
c/o Creditors Bankruptcy Service               PO Box 2822                                    223 West Jackson Boulevard
P.O. Box 800849                                Monroe, WI 53566-8022                          Suite 700
Dallas, TX 75380-0849                                                                         Chicago, IL 60606-6914


Merrick Bank/CardWorks                         Mid America-Milestone Mastercard               Midwest Diagnostic Pathology
Attn: Bankruptcy                               c/o LTD Financial Services                     PO Box 578
Po Box 9201                                    3200 Wilcrest, Suite 600                       Park Ridge, IL 60068-0578
Old Bethpage, NY 11804-9001                    Houston, TX 77042-6000


Navient                                        New Residential Mortgage, LLC                  NewRez LLC d/b/a Shellpoint Mortgage Servici
Attn: Bankruptcy                               c/o McCalla Raymer Leibert Pierce, LLC         Bankruptcy Department
Po Box 9640                                    Bankruptcy Department                          PO Box 10826
Wilkes-Barre, PA 18773-9640                    1 N. Dearborn Suite 1200                       Greenville, SC 29603-0826
                                               Chicago, IL 60602-4337

Northwestern Medicine                          Northwestern Medicine                          Northwestern Medicine
PO Box 4090                                    PO Box 5090                                    c/o ITx Healthcare LLC
Carol Stream, IL 60197-4090                    Carol Stream, IL 60197-5090                    PO Box 1280
                                                                                              Oaks, PA 19456-1280


Northwestern Medicine                          (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Premier Bankcard, Llc
c/o Nationwide Credit & Collection             PO BOX 41067                                   Jefferson Capital Systems LLC Assignee
PO Box 3219                                    NORFOLK VA 23541-1067                          Po Box 7999
Hinsdale, IL 60522-3219                                                                       Saint Cloud Mn 56302-7999


Quantum3 Group LLC as agent for                Quantum3 Group LLC as agent for                Quantum3 Group LLC as agent for
GPCC I LLC                                     MOMA Trust LLC                                 Sadino Funding LLC
PO Box 788                                     PO Box 788                                     PO Box 788
Kirkland, WA 98083-0788                        Kirkland, WA 98083-0788                        Kirkland, WA 98083-0788


Radiology Subspecialist Northern IL            Rise                                           Rise Credit of Illinois, LLC
PO Box 74008693                                Attn: Bankruptcy                               dba Rise Credit
Chicago, IL 60674-8693                         Po Box 101808                                  4150 Internation Plaza, Ste. 300
                                               Fort Worth, TX 76185-1808                      Fort Worth, TX 76109-4819
                  Case 20-06776           Doc 52       Filed 11/17/20          Entered 11/17/20 11:09:05             Desc Main
Safe Auto Insurance Company                          Santander Consumer USA Page 6 of 9
                                                          Document                                        Santander Consumer USA Inc.
4 Easton Oval                                        PO Box 105255                                        PO Box 961245
Columbus, OH 43219-6010                              Atlanta, GA 30348-5255                               Fort Worth, TX 76161-0244



Sprint                                               Superior Air Ground AMB Serv                         Surgery Group SC
c/o Diversified Consultants, Inc.                    PO Box 1407                                          1665 S. Street
PO Box 551268                                        Elmhurst, IL 60126-8407                              Geneva, IL 60134-2571
Jacksonville, FL 32255-1268


Surgery Group SC                                     Synchrony Bank                                       Synchrony Bank/Walmart
c/o Armor Systems Corporation                        c/o PRA Receivables Management, LLC                  Attn: Bankruptcy
Zion, IL 60099-5105                                  PO Box 41021                                         Po Box 965060
                                                     Norfolk, VA 23541-1021                               Orlando, FL 32896-5060


Timothy Tumlin PHD                                   Todaycardccb                                         Webbank/Gettington
9265 Waterfall Glen Blvd.                            Po Box 84032                                         Attn: Bankruptcy
Darien, IL 60561-5282                                Columbus, GA 31908-4032                              6250 Ridgewood Rd
                                                                                                          Saint Cloud, MN 56303-0820


West Central ANS GRP                                 Yvonne Valentino                                     David P Lloyd
8386 Solutions Center                                c/o Jamie Barker                                     David P. Lloyd, Ltd.
Chicago, IL 60677-8003                               14496 S. John Humphrey Dr.                           615B S. LaGrange Rd.
                                                     Orland Park, IL 60462-2638                           LaGrange, IL 60525-6864


Glenn B Stearns                                      Nicholas C. Wiggins                                  Patrick S Layng
801 Warrenville Road Suite 650                       362 King Arthur Court                                Office of the U.S. Trustee, Region 11
Lisle, IL 60532-4350                                 Bolingbrook, IL 60440-2206                           219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027

Sharonette M. Wiggins
362 King Arthur Court
Bolingbrook, IL 60440-2206




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Choice Recovery, Inc.                                Deptartment Store National Bank/Macy’s               Illinois Deparment of Revenue
1550 Old Henderson Rd., Ste. S100                    Attn: Bankruptcy                                     PO Box 19035
Columbus, OH 43220-3662                              9111 Duke Boulevard                                  Springfield, IL 62794-9035
                                                     Mason, OH 45040


(d)Illinois Department of Revenue                    (d)Internal Revenue Service                          Portfolio Recovery
P.O. Box 19035                                       PO Box 931200                                        Attn: Bankruptcy
Bankruptcy Unit                                      Louisville, KY 40293                                 120 Corporate Blvd
Springfield, IL 62794-9035                                                                                Norfold, VA 23502
                  Case 20-06776           Doc 52       Filed 11/17/20         Entered 11/17/20 11:09:05              Desc Main
(d)Portfolio Recovery Associates, LLC                (d)Portfolio
                                                          DocumentRecovery Associates,
                                                                             Page 7 LLCof 9
c/o Dressbarn                                        c/o Walmart Credit Card
POB 41067                                            POB 41067
Norfolk VA 23541                                     Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)NEW RESIDENTIAL MORTGAGE, LLC                     (u)NewRez LLC d/b/a Shellpoint Mortgage Servi        (u)Santander Consumer USA Inc.




(d)DuPage Medical Group                              (d)Dupage Medical Group                              (u)Milestone Credit Card
15921 Collections Center Drive                       15921 Collections Center Drive                       c/o Unisin, Inc.
Chicago, IL 60693-0001                               Chicago, IL 60693-0159



End of Label Matrix
Mailable recipients   108
Bypassed recipients     6
Total                 114
  Case 20-06776        Doc 52       Filed 11/17/20 Entered 11/17/20 11:09:05       Desc Main
                                      Document     Page 8 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
IN RE:                                              )
Sharonette & Nicholas Wiggins                       )      Bankruptcy No. 20 B 06776
                                                    )      Chapter 13
                                                    )
                                Debtors             )      Judge LaShonda A. Hunt
                                                    )
                                                    )

                             MOTION TO MODIFY CONFIRMED PLAN

        NOW COME the Debtors, Sharonette and Nicholas Wiggins, by and through their attorney,

David P. Lloyd, and move this honorable Court to modify the confirmed plan herein, and in support

thereof states as follows:

        1. The Debtors commenced this case by filing a voluntary Chapter 13 petition on March 10,

2020.

        2.   The Debtors filed a Modified Plan on July 15, 2020, providing for payments of

$1,100/month for 5 months, and $2,230/month for 55 months, to the Trustee, with secured claims to

be paid at 100%, and unsecured creditors to be paid 10%. The Plan was confirmed on July 17,

2020.

        3. In the summer of 2020, Debtor Nicholas Wiggins was laid off from his job of 24 years

with Wisconsin Central Railroad. He obtained new employment as a driver with United Parcel

Service, starting August 3, 2020.

        4. Mr. Wiggins’s gross pay was reduced from $8,099.40/month to $6,786.91/month. With a

reduction of withdrawals for various benefit payments, the Debtors’ combined monthly take-home

income has been reduced by about $295/month, from $7,632.93/month to $7,337.42/month.
  Case 20-06776      Doc 52     Filed 11/17/20 Entered 11/17/20 11:09:05          Desc Main
                                  Document     Page 9 of 9



       5. The Debtors’ expenses have not changed materially, and remain at $5,395/month. The

Debtors’ disposable monthly income has declined from $2,237.93/month to 1,942.42/month.

       6. The Debtors propose to modify the confirmed plan to provide for five payments of

$1,100/month; three payments of $2,230/month; and 52 payments of $1,940/month.

       7. The plan as modified complies with all provisions of Chapter 13.

       WHEREFORE Sharonette and Nicholas Wiggins, the Debtors, pray that the confirmed Plan

be modified to provide for five payments of $1,100/month; three payments of $2,230/month; and 52

payments of $1,940/month.



                                                     Respectfully submitted,
                                                     Sharonett and Nicholas Wiggins


                                                     By:___/s/ David P. Lloyd    ______
                                                           Their attorney




David P. Lloyd, Ltd.
615B S. LaGrange Rd.
LaGrange IL 60525
708-937-1264
Fax: 708-937-1265
